                                          Case 4:20-cv-09329-HSG Document 22 Filed 06/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES LA VELL HARRIS,                              Case No. 20-cv-09329-HSG
                                   8                    Plaintiff,                          ORDER REVOKING IN FORMA
                                                                                            PAUPERIS STATUS
                                   9             v.

                                  10     COUNTY OF LAKE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the June 22, 2021 referral notice from the United States Court of Appeals for
                                  14   the Ninth Circuit, the Court finds that the appeal is frivolous and therefore leave to proceed in
                                  15   forma pauperis on appeal is DENIED and plaintiff’s in forma pauperis status is REVOKED. See
                                  16   Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (noting that revocation of in
                                  17   forma pauperis status is appropriate where district court finds the appeal to be frivolous). This
                                  18   case remains closed. The Clerk shall transmit a copy of this order to the Court of Appeals.
                                  19

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 6/29/2021

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
